TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-08-00146-CR



                               Carla Deann Rolla, Appellant

                                                v.

                                The State of Texas, Appellee



      FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT
          NO. CR-02-052, HONORABLE GARY L. STEEL, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant’s motion to dismiss this appeal is granted. See Tex. R. App. P. 42.2(a).

The appeal is dismissed.




                                           __________________________________________

                                           Jan P. Patterson, Justice

Before Justices Patterson, Waldrop and Henson

Dismissed on Appellant’s Motion

Filed: November 21, 2008

Do Not Publish